Citation Nr: 0032956	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-18 846	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1980 
to February 1983.  He also had subsequent service in the 
Alabama Army National Guard.  

In May 1990, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, denied service connection 
for a nervous disorder on the basis that the evidence of 
record did not demonstrate the presence of a chronic nervous 
disability.  In June 1990, the RO notified the veteran of 
this denial and also informed him of his procedural and 
appellate rights.  The veteran did not initiate an appeal of 
this denial.  Consequently, the RO's decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 19.117, 
19.129, 19.192 (1989); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

Thereafter, in August 1993, the veteran filed an application 
at the RO to reopen his claim for service connection for a 
nervous disorder.  By an October 1995 rating action, the RO 
determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a nervous disorder had not been received.  Specifically, the 
RO concluded that the additional evidence received since the 
previous determination in May 1990 reflected a diagnosis of a 
generalized anxiety disorder but did not provide an 
association between such a disability and the veteran's 
active service.  In November 1995, the RO notified the 
veteran of this denial and also informed him of his 
procedural and appellate rights.  The veteran did not 
initiate an appeal of this denial.  Consequently, the RO's 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1995); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  

Recently, in January and April 1998, the veteran again 
requested that the RO reopen his claim for service connection 
for a nervous disorder.  Also in April 1998, the veteran 
submitted a VA Form 21-8940, Veteran's Application For 
Increased Compensation Based On Unemployability.  By an 
August 1998 rating action, the RO denied the issue of whether 
new and material evidence had been received sufficient to 
reopen a claim of entitlement to service connection for a 
nervous disorder as well as the issue of TDIU.  Thereafter, 
the veteran perfected a timely appeal with respect to both of 
these denials.  


REMAND

I.  Service Connection for a Psychiatric Disorder

Additional medical evidence received after the last final RO 
denial of service connection for a nervous disorder in 
October 1995 reflects recent pertinent diagnoses of an 
anxiety disorder not otherwise specified; dysthymia; 
schizophrenia, undifferentiated type; a mood disorder with a 
psychosis; and a schizoaffective disorder.  Significantly, 
these disabilities are separate and distinct from the 
diagnosis of a generalized anxiety disorder which was 
considered by the RO at the time of the October 1995 rating 
action. 

Due to the recent receipt of competent medical evidence 
reflecting new psychiatric disorders not previously 
considered by the RO at the time of the two prior final 
decisions in May 1990 and October 1995, the veteran's current 
claim for service connection for a psychiatric disorder 
represents an entirely new claim that should be adjudicated 
on a de novo basis.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  See also, Spencer v. Brown, 4 Vet.App. 283 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Thus, the issue 
concerning the veteran's psychiatric claim which is currently 
on appeal before the Board of Veterans' Appeals (Board) is 
correctly characterized as entitlement to service connection 
for a psychiatric disorder.  

A complete and thorough review of the claims folder indicates 
that the RO has adjudicated the current psychiatric issue on 
the basis of whether new and material evidence has been 
received sufficient to reopen a previously denied claim for a 
nervous disorder.  A remand, therefore, is necessary to 
accord the RO an opportunity to adjudicate the veteran's 
current psychiatric claim on a de novo basis.  

In this regard, the Board notes that a significant change in 
the law occurred during the pendency of the veteran's current 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In part, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000 and to such claims which were filed before the 
date of enactment but which were not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, compliance with the notice and 
duty to assist provisions contained in the new law is 
required in the present case.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, a decision by the Board at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

II.  Total Rating Based on Individual Unemployability

Service connection has been granted for low back pain (40%) 
and for residuals of a left shoulder injury (30%).  The 
veteran's combined rating for his service-connected 
disabilities is 60 percent.  Throughout the current appeal, 
the veteran has asserted that his service-connected 
disabilities alone have resulted in his inability to obtain 
and to maintain gainful employment.  

According to the medical records received during the current 
appeal, the veteran has been recently treated for various 
physical disabilities (in addition to his service-connected 
disorders), including Type I diabetes mellitus with 
hyperglycemia, hypertension, an upper respiratory infection 
and cold syndrome, tinea pedis with onychomycosis 
bilaterally, as well as external and internal hemorrhoids.  
The discharge summary report from a November 1998 VA 
hospitalization for a schizoaffective disorder includes the 
attending physician's opinion that the veteran has severe 
impairment in his social and industrial adaptability.  
Significantly, however, the treatment reports received during 
the current appeal, including the November 1998 VA records, 
do not contain a medical opinion specifically addressing the 
effect of solely the veteran's service-connected low back and 
left shoulder disabilities on his employability.  

Further review of the claims folder indicates that, in July 
1998, the veteran underwent a VA general medical examination.  
In pertinent part, the examiner diagnosed low back strain 
with questionable left root irritation and concluded that 
x-rays taken of the veteran's left shoulder were normal.  
Although the examiner noted that he could not estimate the 
veteran's loss of function resulting from pain, due to the 
veteran's unusual and exaggerated pain response, the examiner 
did not specifically express an opinion regarding the impact 
of the veteran's service-connected low back and left shoulder 
disabilities on the veteran's ability to obtain and maintain 
gainful employment.  Such an opinion is necessary in view of 
the additional medical evidence in the claims folder which 
indicates that the veteran has recently received treatment 
for various other disorders, in addition to his 
service-connected disabilities.  

Thus, a sufficient medical opinion has not been obtained 
which comments in detail on the impact of solely the 
veteran's service-connected disabilities on his 
employability.  The Court has held that a VA examiner should 
generally address the extent of functional and industrial 
impairment associated with a veteran's service-connected 
disabilities when presented with a veteran seeking a total 
rating for compensation purposes based on individual 
unemployability.  Gary v. Brown, 7 Vet. App. 229, 232 (1994).  
See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (when a 
more detailed evaluation including specialized testing is 
recommended, the VA has a duty to assist the veteran in 
scheduling such an examination).  

The Board concludes, therefore, that a remand of the 
veteran's claim for a total rating based on individual 
unemployability is necessary to accord the veteran an 
orthopedic examination which will address the extent of 
functional and industrial impairment associated with his 
service-connected disabilities.  On remand, the veteran 
should also be given an opportunity to submit additional 
evidence regarding any recent treatment that he may have 
received for his service-connected back and left shoulder 
disabilities.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all available clinical treatment records 
pertaining to the veteran's psychiatric 
disorder(s) as well as those pertaining to 
his service-connected low back and left 
shoulder disabilities.  The Board is 
particularly interested in copies of 
records of psychiatric, low back, and left 
shoulder treatment that the veteran may 
have received at the Tuskegee and 
Montgomery VA Medical Centers (VAMCs).  
Copies of all such available records 
should be associated with the veteran's 
claims folder.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.

2.  The veteran should be afforded a VA 
orthopedic examination.  All indicated 
tests and studies should be accomplished, 
and the findings should be reported in 
detail.  In addition, the claims file 
should be made available for review.  The 
examiner should express an opinion as to 
the functional and industrial impairment 
associated with the service-connected low 
back pain and residuals of a left shoulder 
injury.  

3.  The veteran should be afforded a VA 
psychiatric examination.  All indicated 
tests and studies should be accomplished, 
and the findings should be reported in 
detail.  In addition, the claims file 
should be made available for review.  The 
examiner should express an opinion as to:

a.  Whether it is at least as likely 
as not that any psychiatric disorder 
diagnosed by the examiner was 
incurred in service; and 

b.  Whether it is at least as likely 
as not that any psychosis diagnosed 
by the examiner was manifested to a 
compensable degree within one year 
of the veteran's discharge from 
service in February 1983.

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov. 17, 
2000) and 00-92 (Dec. 13, 2000), as well 
as to any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.

5.  The RO should then adjudicate the 
issue of entitlement to service connection 
for a psychiatric disability on a de novo 
basis as well as the issue of entitlement 
to a total rating based on individual 
unemployability.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received since the 
issuance of the last SSOC in September 
1999 and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



